c€Z200 WWLLINXD 200000 NNNNNN NNNNN NNNNN €LL2p6E0%292 B8ZLOO ZOLDTINX

 

Case: 1:20-cv-05191 Document #: 42 Filed: 01/06/21 Page 1 of 3 PagelD #:465

Legal Order Processing

MAC S84001-01E
WELLS P.O. Box 29779
FARGO Phoenix, AZ 85038

September 23, 2020

LADAS & PARRY

David Brezina

22 S Michigan Ave, Ste 1600
Chicago, IL 60604

Subject: Response to Temporary Restraining Order
Court case number: 20C5191
Wells Fargo case number: 46908520

Dear LADAS & PARRY:

As you requested in the Temporary Restraining Order served on Wells Fargo on September
23, 2020, we have restricted customer withdrawals from the accounts below.

Account Number Name Account Balance

XXXXXX6603 Frank L Annese, Dba $12,238.07
Frankness Construction

XXXXXX4914 ‘Frank L Annese $0.14

If you have questions, please call us at (480) 724-2000, Monday through Friday, 8 a.m. to 8
p.m. Eastern Time.

Thank you.

Sincerely,

‘joe Medina

Operations Manager
Legal Order Processing

 
L€ZZ00 VWWLEINXO L00000 NNNNNN NNNNNNNNNN €LL2b602292 882L00 ZOLOTINX

Case: 1:20-cv-05191 Document #: 42 Filed: 01/06/21 Page 2 of 3 PagelD #:466

Legal Order Processing
wunneey S4001-01E
NEC §=P.O, Box 29779
Phoenix, AZ 85038

001288 XNLLG167
ys Ladas & Parry
David Brezina
22 S Michigan Ave, Ste 1600
Chicago, IL 60604
 

4

   

RTED
FIRST CLASS

01/06/21 Page 3 of 3 PagelID #
PRESO

42 Filed

          

al

rr

7 ©

“ ho
BRIS

 

 

 

         

 

 

 

   

20-cv-05191 Document #

1

Case
